                 Case 3:18-cv-01930-SI        Document 75       Filed 04/19/19     Page 1 of 3



      Terrance J. Slominski, OSB 813763
      David W. Venables, OSB 081291
      SLOMINSKI & ASSOCIATES
      7100 SW Hampton, Suite 101
      Tigard OR 97223
      Phone: 503-968-2505
      Fax: 503-684-7950
      E-mail: tjslominski@yahoo.com
             venables.slominski.law@gmail.com
      Attorneys for Defendants UHD and Roman Ozeruga

                                  UNITED STATES DISTRICT COURT
                                          DISTRICT OF OREGON
                                          PORTLAND DIVISION
       WILLIAM X. NIETZCHE, solely as Trustee              Case No. 3:18-cv-1930-SI
       for KRME International Trust; WILLIAM
       KINNEY, JR.; and JULIE ANN METCALF                  DEFENDANT URBAN HOUSING
       KINNEY ,                                            DEVELOPMENT LLC and ROMAN
                           Plaintiffs,                     OZERUGA’S MOTION TO EXTEND
             v.                                            TIME TO FILE RESPONSE TO
                                                           PLAINTIFFS’ FIRST AMENDED
        FREEDOM HOME MORTGAGE                              COMPLAINT
       CORPORATION (FHMC); MORTGAGE
       ELECTRONIC REGISTRATION SYSTEMS          (EXPEDITED CONSIDERATION
       (MERS); BENEFICIAL OREGON INC.           REQUESTED)
       (BOI); HSBC HOLDINGS PLC (HSBC);
       REGIONAL TRUSTEE SERVICES
       CORPORATION (RTSC); MTGLQ
       INVESTORS L.P. (MTGLQ); RUSHMORE
       LOAN MANAGEMENT SERVICES LLC
       (RLMS); U.S. BANK NATIONAL
       ASSOCIATION (USBNA); CLEAR RECON
       CORPORATION (CRC); BARRISTERS
       SUPPORT SERVICES (BSS); URBAN
       HOUSING DEVELOPMENT (UHD); et al;
                         Defendants.
                                   LR 7-1(a) CERTIFICATION

              Counsel for Defendant Urban Housing Development LLC and Roman Ozuerga emailed

       and spoke with Plaintiff William X. Nietzche on April 18, 2019, to discuss the extension of time.

       Mr. X Nietzche stated that he took no position on the extension sought and further stated that he

       would contact the other plaintiffs to see if they would take a position on the extension and get

       back to counsel by noon today; no message was left by noon today, however.

Page 1 -   DEFENDANT URBAN HOUSING DEVELOPMENT LLC AND ROMAN OZERUGA’S
           MOTION TO EXTEND TIME TO FILE RESPONSE TO PLAINTIFFS’ COMPLAINT
                 Case 3:18-cv-01930-SI       Document 75       Filed 04/19/19     Page 2 of 3



                                                  MOTION

               Pursuant to Fed. R. Civ. P. 6(b) and LR 16-3, Defendants Urban Housing Development

       LLC and Roman Ozeruga respectfully move this Court for an order extending the deadline for

       Defendants to file a responsive pleading(s) to Plaintiffs’ First Amended Complaint to May 10,

       2019.

               Plaintiffs’ First Amended Complaint is 67 pages and contains 512 paragraphs and

       Defendants need additional time to prepare a response. Further, Plaintiffs have named counsel

       as a defendant and additional time is necessary to address the issues created by naming counsel.

               This motion is not made for the purpose of delay. As set forth above, Defendants have

       shown good cause why the deadline should be modified, have recommended a new date for the

       deadline in question, as required by LR 16-3, and Plaintiffs have not indicated that they oppose

       the motion.


       Dated this 19th of April, 2019

                                            Slominski & Associates

                                            /S/TERRANCE J. SLOMINSKI
                                            Terrance J. Slominski, OSB 813763
                                            David W. Venables, OSB 081291
                                            7100 SW Hampton St Ste 101
                                            Tigard, OR 97223
                                            Email: tjslominski@yahoo.com
                                            Email: venables.slominski.law@gmail.com
                                            Phone: (503) 968-2505
                                            Of Attorneys for Defendant Urban Housing Development
                                            LLC and Roman Ozeruga




Page 2 -   DEFENDANT URBAN HOUSING DEVELOPMENT LLC AND ROMAN OZERUGA’S
           MOTION TO EXTEND TIME TO FILE RESPONSE TO PLAINTIFFS’ COMPLAINT
                   Case 3:18-cv-01930-SI        Document 75       Filed 04/19/19     Page 3 of 3

                                          CERTIFICATE OF SERVICE

                 I hereby certify that I served the foregoing MOET on:

                                                William X. Nietzche
                                              Julie A. Metcalf Kinney
                                                William Kinney, Jr.
                                                4406 N. Mississippi
                                                Portland, OR 97217

       by the following indicated method or methods:

       To Plaintiffs

           X     by mailing a full, true and correct copy of said documents in a sealed, first-class,
                 postage-prepaid envelope, addressed to the attorney(s) as shown above on the date set
                 forth below.

                 by causing a full, true and correct copy to be hand-delivered to the attorney on the date
                 set forth below.

                 by sending a full, true and correct copy via overnight courier on the date set forth
                 below.

       For Counsel

                 by electronically mailing a full, true and correct copy to the attorney at the last-known
                 email address for the attorney's office, on the date set forth below.

       __X__ through Court ECM system

       Dated this 19th of April, 2019

                                                              /s/ Terrance Slominski




Page 3 -       DEFENDANT URBAN HOUSING DEVELOPMENT LLC AND ROMAN OZERUGA’S
               MOTION TO EXTEND TIME TO FILE RESPONSE TO PLAINTIFFS’ COMPLAINT
